DETAILED ACTION

This action is in response to the amendment filed on 12/14/20.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/14/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  See the attached initialed copy of the IDS wherein a copy of WO 2014047320 was submitted and not WO 2016047320.

Claim Rejections - 35 USC § 112
Claims 25, 26, 37-41, 43, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the bond" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the hardened first and second materials" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6, 10, 11, 14-15, 17-19, 21, 24, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch et al. (U.S. Patent Application Publication 2004/0219854) in view of Järpenberg et al. (U.S. Patent 7,642,398) and optionally further Een et al. (U.S. Patent Application Publication 2011/0118689).
Groitzsch (in Figures 1-4 and Paragraphs 0016, 0017, 0062, 0085, 0089, 0092, 0096, 0098, 0099, 0104, 0108, 0116, 0128-0133, 0139, and 0224) discloses a method for making an elastomeric laminate, the method comprising steps of: providing an elastic strand (2, 3 and 26), wherein the elastic strand defines a first cross sectional area in an unstretched state; stretching the elastic strand, wherein the stretched elastic strand defines a second cross sectional area that is less than the first cross sectional area; advancing a first substrate (5 and 24) and a second substrate (5 and 25) with the stretched elastic strand between the first substrate and the second substrate (i.e. regarding claim 29 positioning an elastic strand between a first substrate and a second substrate, the elastic strand comprising an outer perimeter and regarding claim 30 including a step of stretching the elastic strand prior to the step of positioning the elastic strand between the first substrate and the second substrate); applying heat and pressure (by compressing for example by calender rolls, one roll of which has a predetermined pattern of regular lines and including wherein the step of compressing further comprises applying heat to a first 
In the event it is somehow considered Groitzsch does not necessarily expressly teach one or more limitations of the claims as set forth above such as in claim 1 regarding the applying heat and pressure step and/or the removing heat and pressure step and/or the applying a frictional lock step and/or in claim 17 regarding the compressing step and/or the allowing step and/or the applying a frictional lock step and/or in claim 29 regarding the heating step and/or the applying pressure step and/or the removing pressure step and/or the applying a frictional lock step the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method for making an elastomeric laminate as taught by Groitzsch comprises applying heat and pressure to a first region of the first substrate and a second region of the second substrate such that malleable first material of the first substrate and malleable second material of the second substrate deform to completely surround an outer perimeter of the stretched elastic strand (including compressing first material of the first substrate and second material of the second substrate together in a bond region comprising malleable first material and malleable second material, wherein a discrete length of the stretched elastic strand extends through the bond region such that an outer perimeter of the discrete length of the stretched elastic strand is completely surrounded by the malleable first material and the malleable second material and including heating a first region of the first substrate and a second region of the second substrate such that first material of the first substrate and 
As to the limitation in claims 1, 17, and 29 of “advancing the first substrate, the second substrate, and the stretched elastic strand between a pattern surface and an ultrasonic horn, wherein the pattern surface extends contiguously across the elastic strand”, Groitzsch teaches applying the heat and pressure (and including compressing) to form continuous uninterrupted weld lines (4) by advancing the first substrate, the second substrate, and the stretched elastic strand between calender rolls one roll of which has a predetermined pattern of lines provided by a continuous embossed line pattern having slightly rounded edges to prevent cutting the stretched elastic strand (Paragraphs 0101, 0109, 0111, 0116, 0117, and 0128), i.e. one of which has a pattern surface of lines and wherein the pattern surface extends contiguously across the elastic strand.  Groitzsch further teaches calendering with heat and pressure could also be accomplished using ultrasonic technology (Paragraph 0118) wherein ultrasonic technology is well understood in the art to comprise an ultrasonic horn (38) (opposite the roll 42 with the pattern surface) as evidenced by Järpenberg (Figure 6 and Column 11, lines 26-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heat and pressure (to the first region of the first substrate and the second region of the second substrate) as taught by Groitzsch by advancing the first substrate, the second substrate, and the stretched elastic strand (for compressing in a bond region comprising malleable first material and malleable second material) between a roll with a pattern surface and an ultrasonic horn, wherein the pattern surface extends contiguously across the elastic strand following that expressly taught by Groitzsch and including using ultrasonic technology wherein ultrasonic technology is well understood by one of ordinary skill in the art to include an ultrasonic horn opposite the roll with the pattern surface as evidenced by Järpenberg.

Regarding claims 2 and 33, Groitzsch teaches the bond does not include adhesive/wherein no adhesive is present between the stretched elastic strand and the hardened first and second materials (Paragraph 0015).  

Regarding claims 4, 19, and 32, Groitzsch teaches unwinding the elastic strand from the beam at a first speed, e.g. 2.5 m/min, that is less than a second speed, e.g. 5.0 m/min, of the calender rolls thereby teaching wherein the step of stretching is performed subsequent to the step of unwinding, i.e. stretching is performed between the unwinding and the calendering (Paragraphs 0114, 0162, 0163, 0168, and 0169).  
Regarding claims 6 and 21, Groitzsch teaches the plurality of filaments are flat yarns (as alternative to twisted form) considered wherein all of the plurality of filaments are in contact with hardened first material and hardened second material as the plurality of flat yarns are embedded in the malleable material.  
Regarding claims 10 and 11, Groitzsch teaches the elastic strand comprises a spin finish (from the spinning process) and further comprising a step of removing a portion of the spin finish (Paragraph 0119).  
Regarding claims 14 and 24, Groitzsch teaches the first substrate comprises a first nonwoven and the second substrate comprises a second nonwoven (Paragraph 0085).  
Regarding claims 15 and 28, Groitzsch teaches the elastic strand comprises a decitex of less than about 100 (Paragraph 0070 and 0141).  
Claims 16, 37-40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch and Järpenberg and optionally further Een as applied to claims 1-4, 6, 10, 11, 14-15, 17-19, 21, 24, and 28-33 above, and further in view of Een and/or Hayase et al. (U.S. Patent Application Publication 2010/0076394) and/or Okuda et al. (U.S. Patent Application Publication 2014/0302286).
Groitzsch is described above in full detail.  Groitzsch as modified by Järpenberg and optionally further Een teach (regarding claim 37) a method for making an elastomeric laminate, the method 
As to the limitations in claim 37 of “providing a substrate comprising a first surface and an opposing second surface; positioning the stretched elastic strand on the first surface of the substrate; folding a first portion of the substrate onto a second portion of the substrate with the stretched elastic strand positioned between the first portion and the second portion of the substrate” and claim 16, Groitzsch depicts using two separate substrates (24, 25).  However, it is known in the same art as alternative to two separate substrates to use a single folded substrate, i.e. regarding claim 16 providing a substrate; and folding a first portion of the substrate onto a second portion of the substrate, wherein the first portion defines the first substrate and wherein the second portion defines the second substrate 
Regarding claims 38-40 and 43, Groitzsch is described above in full detail.
Claims 9, 25, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch and Järpenberg and optionally further Een as applied to claims 1-4, 6, 10, 11, 14-15, 17-19, 21, 24, and 28-33 above, and further in view of Hayase.  Additionally, claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch, Järpenberg, and further Een and/or Hayase and/or Okuda and optionally further Een as applied to claims 16, 37-40, and 43 above, and further in view of Hayase.
Groitzsch is described above in full detail.  Groitzsch suggests the elastic strand (e.g. having a thickness of 150 µm) comprises a filament/filaments each for example having a thickness of 150 µm or less (Paragraphs 0059 and 0063).  Further, conventional thickness of each of the first and second substrates to form proper folds is 0.7 mm as evidenced by Hayase (Paragraphs 0147 and 0154).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each of the first and second substrates (separate substrates or the same substrate folded) as taught by Groitzsch as modified by Järpenberg and optionally further Een and Groitzsch as modified by Järpenberg and further Een and/or Hayase and/or Okuda and optionally further Een have a thickness of prima facie obvious the bond between the substrates/the hardened first and second materials defines a thickness of a thickness of the substrates there being no teaching or suggestion in Groitzsch the bond is somehow of less than through the thickness of the substrates (e.g. see Figures 2 and 3 wherein the bond is throughout the thickness of the substrates), i.e. the bond between the substrates/the hardened first and second materials defines a thickness that is not only greater than a minimum cross sectional thickness of a stretched filament as necessarily occurs as the bond between the substrates /hardened first and second materials completely surround an outer perimeter of the stretched elastic strand but that is at least 50% greater than a minimum cross sectional thickness of the stretched filament as the thickness of each of the first and second substrates/each of the hardened first and second materials is 0.7 mm, i.e. 700 µm, and much larger than the thickness of the unstretched filament of 150 µm or less so that the minimum cross sectional thickness of the stretched filament is even less.
Regarding claim 26, Groitzsch teaches wherein the step of compressing further comprises applying heat to a first material of the first substrate and a second material of the second substrate as set forth above.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch, Järpenberg, and further Een and/or Hayase and/or Okuda and optionally further Een as applied to claims 16, 37-40, and 43 above, and further in view of Koskol (U.S. Patent Application Publication 2015/0136893).
Groitzsch is described above in full detail.  Groitzsch teaches unwinding the elastic strand without expressly teaching unwinding the elastic strand from a single roll with a rolling unwind.  It is well understood to predictably unwind elastic strand from a single roll (8) with a rolling unwind as evidenced by Koskol (Paragraphs 0013 and 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to unwind the elastic strand as taught by Groitzsch as modified by Järpenberg and further Een and/or Hayase and/or Okuda and optionally . 

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered.
The claims as amended are fully addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746